DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 12/17/2021. Claims 1, 8, 12, and 16 have been amended. Claims 21-23 have been previously cancelled. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0127885 filed on 10/15/2019.

Response to Amendments and Remarks
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papandreou et al. (US 2020/0051621), hereinafter Papandreou in view of Hsu et al. (US 2020/0081832), hereinafter Hsu, and further in view of Thomas (US 2017/0286291), hereinafter Thomas.
Regarding claim 1, Papandreou teaches a memory management method of a storage device, the method comprising: 
programming write-requested data in a memory block (Papandreou, [0023], [0059]); 
determining if all pages of the memory block have been programmed with the write-requested data (Papandreou, [0008], the memory controller may comprise a detection unit adapted for detecting an open state of the NAND flash memory block; 
When there is an un-programmed page in the memory block (Papandreou, [0048], open state):
counting an elapse time from a time when a last page of the memory block was programmed with the write-requested data (Papandreou, [0046], the method may also comprise determining a time the NAND flash block has remained in an open state; [0047], the method may also comprise writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0049], the predetermined time period may correspond to the time, the last programmed page group has remained in an open state.); 
triggering a garbage collection of the storage device when the elapse time exceeds a threshold value; and 
programming valid data collected by the garbage collection at a first clean page of the memory block.  
Papandreou teaches closing an open block by writing dummy data to the open block when the open block is determined to have been in open state for a predetermined time, nevertheless, Papandreou does not teach triggering a garbage collection of the storage device when the elapse time exceeds a threshold value; and programming valid data collected by the garbage collection at a first clean page of the memory block, as claimed.
triggering a garbage collection of the storage device when the elapse time exceeds a threshold value (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Papandreou to incorporate teachings of Hsu to trigger garbage collection process when a data block has been programmed for a predetermined time. A person of ordinary skill in the art would have been motivated to combine the teachings of Papandreou with Hsu because it improves efficiency of the storage system disclosed in Papandreou by reclaiming storage spaces taken by invalid data (Hsu, [0017]).
The combination of Papandreou does not explicitly teach programming valid data collected by the garbage collection at a first clean page of the memory block, as claimed.
However, the combination of Papandreou in view of Thomas teaches programming valid data collected by the garbage collection at a first clean page of the memory block (Thomas, [0048], eventually a garbage collection process must be initiated which moves valid data 606 from previously programmed blocks with little valid data 606 to a new block in order to free the obsolete space in the old blocks; [0050], a single open block 608 is available and is used as the destination both for the relocated valid data from the LRU block and for the new data arriving into the system; [0051]; [0052], As shown in FIG. 7, the new host data 610 alternates with the relocated valid data 606 …  where the block 608 is written to in sequential page order from top to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Thomas to move valid data from a garbage collection source block to an open block that has been partially written with host data and needs to be closed as the open block has been in an open state for a predetermined time (as disclosed in Papandreou). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Thomas because it improves efficiency of the storage system disclosed in the combination of Papandreou by filling empty spaces in an open block with valid data from garbage collection operations (Thomas, [0050]) instead of dummy data.
Regarding claim 5, the combination of Papandreou, Hsu, and Thomas teaches all the features with respect to claim 1 as outlined above. The combination of Papandreou further teaches the method of claim 1, further comprising: checking for a second clean page after the first clean page is programmed; and programming dummy data at the second clean page (Papandreou, [0047], writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0050], the writing 
Regarding claim 6, the combination of Papandreou, Hsu, and Thomas teaches all the features with respect to claim 5 as outlined above. The combination of Papandreou further teaches the method of claim 5, wherein when the dummy data are programmed, the memory block no longer includes a clean page (Papandreou, [0047]; [0050], the writing may comprise writing a predetermined data pattern or a random data pattern to the not yet programmed pages of the NAND flash memory block. This process may also be denoted as flushing the yet un-programmed pages. Basically, this is equivalent to close either the memory block or a group of pages).  
 
Regarding claim 16, Papandreou teaches a garbage collection method of a storage device, the method comprising: 
receiving write data from a host (Papandreou, [0061]; [0062], the flash controllers 308 receive read and write operations from the gateway 302 that requests to read data stored in the NAND flash memory system 310 and/or to store data in the NAND flash memory system 310); 
programming the write data in a selected memory block (Papandreou, [0023]; [0059]); 
when the selected memory block includes an un-programmed page (Papandreou, [0008], the memory controller may comprise a detection unit adapted for detecting an open state of the NAND flash memory block):
detecting whether at least one clean page is present in the selected memory block (Papandreou, [0028], As long as the block has one or more pages un-programmed, the block may be noted as ‘open’ or partially programmed; [0048], open state); 
counting an elapse time from a time when the write data are programmed (Papandreou, [0046], the method may also comprise determining a time the NAND flash block has remained in an open state; [0047], the method may also comprise writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0049], the predetermined time period may correspond to the time, the last programmed page group has remained in an open state); 
activating a garbage collection of the storage device when the elapse time exceeds a threshold value; and 
using the selected memory block as a destination area in which data collected by the garbage collection are programmed.  
Papandreou teaches closing an open block by writing dummy data to the open block when the open block is determined to have been in open state for a predetermined time, nevertheless, Papandreou does not teach activating a garbage collection of the storage device when the elapse time exceeds a threshold value; and using the selected memory block as a destination area in which data collected by the garbage collection are programmed, as claimed.
activating a garbage collection of the storage device when the elapse time exceeds a threshold value (Hsu, [0017], the trigger condition for executing the garbage collection procedure may be … or the establishment time of any of the data blocks is longer than a third threshold).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Papandreou to incorporate teachings of Hsu to trigger garbage collection process when a data block has been programmed for a predetermined time. A person of ordinary skill in the art would have been motivated to combine the teachings of Papandreou with Hsu because it improves efficiency of the storage system disclosed in Papandreou by reclaiming storage spaces taken by invalid data (Hsu, [0017]).
The combination of Papandreou does not teach using the selected memory block as a destination area in which data collected by the garbage collection are programmed, as claimed.
However, the combination of Papandreou in view of Thomas teaches detecting whether at least one clean page is present in the selected memory block (Thomas, [0040], A page is the unit of data programming within a block, containing the minimum amount of data that are programmed at one time; [0047], the non-volatile memory 104 with a limited pool of 8 blocks 602, 7 fully programmed and 1 open for programming; [0053], The second page D of valid data 802 is then written in the next sequential location in the open block that is associated with the same physical offset position as in the source block; Note – next sequential location in the open block is a clean page); and 
using the selected memory block as a destination area in which data collected by the garbage collection are programmed (Thomas, [0048], eventually a garbage collection process must be initiated which moves valid data 606 from previously programmed blocks with little valid data 606 to a new block in order to free the obsolete space in the old blocks; [0050], a single open block 608 is available and is used as the destination both for the relocated valid data from the LRU block and for the new data arriving into the system; [0051]; [0052], As shown in FIG. 7, the new host data 610 alternates with the relocated valid data 606 …  where the block 608 is written to in sequential page order from top to bottom, in the conceptual example of FIG. 6, and where each page is written in sequential order from left to right; [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Thomas to move valid data from a garbage collection source block to an open block that has been partially written with host data and needs to be closed as it has been in an open state for a predetermined time (as disclosed in Papandreou). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Thomas because it improves efficiency of the storage system disclosed in the combination of Papandreou by filling empty spaces in an open block with valid data from garbage collection operations (Thomas, [0050]) instead of dummy data.
Regarding claim 18, the combination of Papandreou, Hsu, and Thomas teaches all the features with respect to claim 16 as outlined above. The combination of Papandreou further teaches the method of claim 16, further comprising: checking whether a second clean page exists after the collected data are programmed at a first clean page of the selected memory block (Thomas, [0053], where the data relocation of page A from the first offset position in the source block 804 is followed by new data writes B and C into the next sequential offset positions; Note – next sequential offset positions are clean pages); and programming dummy data at the second clean page (Papandreou, [0047], writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block being in an open state if a predetermined time period, which starts when a first page of the NAND flash memory block is written, is elapsed; [0050], the writing may comprise writing a predetermined data pattern or a random data pattern to the not yet programmed pages of the NAND flash memory block).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Thomas to move valid data from a garbage collection source block to an open block that has been partially written with host data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Thomas because it improves efficiency of the system disclosed in the combination of Papandreou by filling empty spaces in an open block with valid data from garbage collection operations (Thomas, [0050]).

Claims 2-4 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Papandreou, Hsu, and Thomas as applied to claim 1 above, and further in view of Byun (US 2020/0334144, KR10-2019-0046913).
Regarding claim 2, the combination of Papandreou teaches all the features with respect to claim 1 as outlined above. The combination of Papandreou does not explicitly teach the method of claim 1, further comprising: including the memory block in a free block list when the elapse time exceeds the threshold value, as claimed.  
However, the combination of Papandreou in view of Byun teaches the method of claim 1, further comprising: including the memory block in a free block when the elapse time exceeds the threshold value list (Byun, [0053], The destination block candidate list 144B is a list for storing destination block candidates to which the valid data of the victim block can be transferred)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Byun to include the open block (in Thomas) in a destination block candidate list. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Byun because it improves efficiency of the system disclosed in the combination of Papandreou by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  
Regarding claim 3, the combination of Papandreou, Hsu, Thomas, and Byun teaches all the features with respect to claim 2 as outlined above. The combination of Papandreou further teaches the method of claim 2, further comprising: selecting one of a plurality of memory blocks included in the free block list, based on a predetermined priority (Byun, [0053], The destination block candidates stored in the destination block candidate list 144B may be sorted in ascending order of the P/E cycle .), wherein the selected memory block is programmed with the valid data (Thomas, [0050], open block; [0052]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Byun to include the open block (in Thomas) in a destination block candidate list with predetermined priorities. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Byun because it improves efficiency of the system disclosed in the combination of Papandreou by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  
Regarding claim 4, the combination of Papandreou, Hsu, Thomas, and Byun teaches all the features with respect to claim 3 as outlined above. The combination of Papandreou further teaches the method of claim 3, wherein the priority is based on the elapse time, a number of clean pages, an erase count (Byun, [0053], The destination block candidates stored in the destination block candidate list 144B may be sorted in ascending order of the P/E cycle counts), a weakness characteristic, or an operating temperature of each of the plurality of memory blocks.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Byun to include the open block (in Thomas) in a destination block candidate list with program/erase counts priorities. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Byun because it improves efficiency of the system 
Regarding claim 17, the combination of Papandreou teaches all the features with respect to claim 16 as outlined above. The combination of Papandreou does not explicitly teaches the method of claim 16, further comprising: designating the memory block as a free block when the elapse time exceeds the threshold value, as claimed
However, the combination of Papandreou in view of Byun teach the method of claim 16, further comprising: designating the memory block as a free block when the elapse time exceeds the threshold value (Byun, [0053], The destination block candidate list 144B is a list for storing destination block candidates to which the valid data of the victim block can be transferred)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Byun to include the open block (in Thomas) in a destination block candidate list. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Byun because it improves efficiency of the system disclosed in the combination of Papandreou by selecting a garbage collection destination block from a sorted list of predetermined priorities (Byun, [0053]).  

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Papandreou, Hsu, and Thomas as applied to claim 1 above, and further in view of You et al. (US 2019/0286556), hereinafter You.
Regarding claim 7, the combination of Papandreou teaches all the features with respect to claim 1 as outlined above. The combination of Papandreou does not explicitly teach the method of claim 1, wherein the memory block corresponds to one of at least two sub-blocks divided from one physical block, as claimed.
However, the combination of Papandreou in view of You teaches the method of claim 1, wherein the memory block corresponds to one of at least two sub-blocks divided from one physical block (You, [0219], [0236], copy the valid data in the victim blocks to the erased sub-block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of You to perform garbage collection on sub-blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with You because it improves reliability to the system disclosed in the combination of Papandreou to divide a memory block into a plurality of sub-blocks (You, [0197]). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Papandreou, Hsu, and Thomas as applied to claim 16 above, and further in view of Rao et al. (US 2019/0377494), hereinafter Rao.
Regarding claim 19, the combination of Papandreou teaches all the features with respect to claim 16 as outlined above. The combination of Papandreou does not explicitly teach the method of claim 16, wherein the host transmits the write data to the storage device in units of a plurality of streams depending on attributes, as claimed.
However, the combination of Papandreou in view of Rao teaches the method of claim 16, wherein the host transmits the write data to the storage device in units of a plurality of streams depending on attributes (Rao, [0023], host streams of data … warm streams of data … cold streams of data)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Papandreou to incorporate teachings of Rao to classify streams of data into hot, warm, and cold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Papandreou with Rao because it improves efficiency of the system disclosed in the combination of Papandreou by grouping data blocks based on access frequency in order to increase garbage collection efficiency and reduce block erasures (Rao, [0023]).
Regarding claim 20, the combination of Papandreou, Hsu, Thomas, and Rao teaches all the features with respect to claim 19 as outlined above. The combination of Papandreou further teaches the method of claim 19, wherein the storage device selects memory blocks respectively corresponding to the plurality of streams (Rao, [0023], Hot streams of data are routed to hot open memory blocks, warm streams of data are routed to warm open memory blocks, and cold streams of data are routed to cold open memory blocks).
.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2021/0064291, JP2019155833), hereinafter Kanno in view of Thomas (US 2017/0286291), hereinafter Thomas, and further in view of Papandreou et al. (US 2020/0051621), hereinafter Papandreou..
Regarding claim 8, Kanno teaches a storage device, comprising: 
a storage controller (Kanno, [0050], The SSD 3 includes a controller 4) configured to receive multi-stream data including stream identifiers from a host (Kanno, [0047], each write command sent from the host 2 to the SSD 3 includes a stream identifier (stream ID); [0064], The controller 4 includes a host interface 11; [0066], The host interface 11 receives various commands from the host 2) and to manage the multi-stream data according to the stream identifiers (Kanno, [0167], When the controller 4 receives a write command including the stream ID #1, the controller 4 determines whether or not a write destination block (open block) for the stream #1 has been allocated; [0168]); and 
a nonvolatile memory device (Kanno, [0050], SSD 3; Fig.2) configured to provide a plurality of active blocks for programming the multi-stream data according to the stream identifiers (Kanno, [0166], The active block pool 101-1 is a list of blocks each storing valid data associated with the stream #1; [0168], the block BLK10 is allocated as a write destination block for the stream #1), under control of the storage controller, 
wherein the storage controller controls the nonvolatile memory device to program corresponding stream data at the plurality of active blocks (Kanno, [0167], [0168], When the write destination block for the stream #1 has not been allocated, the controller 4 allocates one free block in the free block pool 200 as the write destination block for the stream #1 … the block BLK10 is allocated as a write destination block for the stream #1. The controller 4 writes write data associated with each write command including the stream ID #1 to the block BLK10.) and to use an active block, in which a clean page is present, from among the plurality of active blocks thus programmed, as a destination area of garbage collection, and
wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming.  
Kanno teaches a controller allocates free blocks (blocks does not contain valid data) to a stream ID associated with a write request. Kanno also teaches a pool of active blocks (blocks with valid data) that is associated with a stream ID. Nevertheless, Kanno does not teach allocating active blocks to a stream ID for storing write data of a write request and using an active block, in which a clean page is present, from among 
However, Kanno in view of Thomas teaches provide a plurality of active blocks for programming the multi-stream data (Thomas, [0051], relocated valid data from the garbage collection will occupy the same offset positions as the valid data from the source block and new data will occupy the offset positions corresponding to the obsolete data regions of the source block; [0053], The order that the controller 102 writes data into the open block 806 may be sequential, from A to H, where the data relocation of page A from the first offset position in the source block 804 is followed by new data writes B and C into the next sequential offset positions ; Note – Thomas teaches writing new host data to a block with valid garbage collection data stored. Kanno teaches a pool of active blocks (closed with valid data) associated with a stream ID. A person of ordinary skill in the art would combine the teachings to use unwritten pages in a pool of active blocks to store new host data.)
wherein the storage controller controls the nonvolatile memory device to program corresponding stream data at the plurality of active blocks (Thomas, [0053]); 
to use an active block, in which a clean page is present, from among the plurality of active blocks thus programmed, as a destination area of garbage collection (Thomas, [0050], a single open block 608 is available and is used as the destination both for the relocated valid data from the LRU block and for the new data arriving into the system; [0052], As shown in FIG. 7, the new host data 610 alternates with the relocated valid data 606), and
wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming (Thomas, [0024], The flash memory controller can also perform various memory management functions, such as, but not limited to … and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Thomas to write host data to an active block/open block with valid data stored and move valid data from a garbage collection source block to the open block that has been partially written with host data. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Thomas because it improves efficiency of the system disclosed in Kanno by filling empty spaces in an open block with valid data from garbage collection operations (Thomas, [0050]).
The combination of Kanno does not explicitly teach wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming, as claimed.
However, the combination of Kanno in view of Papandreou teaches wherein the storage controller controls the nonvolatile memory device to perform the garbage collection after an elapse time from the programming (Papandreou, [0046], the method may also comprise determining a time the NAND flash block has remained in an open state; [0047], the method may also comprise writing—e.g., programming or flushing—a part or all of not yet programmed pages of the NAND flash memory block 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Papandreou to close an open block when a predetermined time period has elapsed and relocation data for garbage collection operations can be used to fill in the un-programmed pages in the open block. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Papandreou because it improves efficiency and reliability of the storage system disclosed in the combination of Kanno by closing memory blocks that have been opened for a predetermined time period (Papandreou, [0036], [0039]).  
Regarding claim 9, the combination of Kanno, Thomas, and Papandreou teaches all the features with respect to claim 8 as outlined above. The combination of Kanno further teaches the storage device of claim 8, wherein the stream identifiers are allocated according to attributes of the multi-stream data (Kanno, [0160], writing a plurality of types of write data associated with a plurality of streams to a plurality of write destination blocks corresponding to the streams; [0162]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Thomas, and Papandreou as applied to claim 9 above, and further in view of Kanno (US 2019/0004724), hereinafter Kanno’724.
Regarding claim 10, the combination of Kanno teaches all the features with respect to claim 9 as outlined above. The combination of Kanno does not explicitly 
However, the combination of Kanno in view of Kanno’724 teaches the storage device of claim 9, wherein the attributes are classified according to an update frequency of write-requested data (Kanno’724, [0219], a plurality of types of data having different update frequencies are associated with different streams.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Kanno’724 to classify different streams based on update frequencies. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Kanno’724 because it improves efficiency of the system disclosed in the combination of Kanno by grouping data with similar frequency together in order to perform garbage collection operation together (Kanno’724, [0222]).
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Thomas, and Papandreou as applied to claim 9 above, and further in view of Hashimoto (US 2012/0284453), hereinafter Hashimoto.
Regarding claim 11, the combination of Kanno teaches all the features with respect to claim 8 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 8, wherein the storage controller generates an active block management table for mapping and updating management information of each of the plurality of active blocks, as claimed
the storage device of claim 8, wherein the storage controller generates an active block management table for mapping and updating management information of each of the plurality of active blocks (Hashimoto, [0113]; Fig.13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Hashimoto to include an active block table for mapping and updating management information for active blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Hashimoto because it improves efficiency of the system disclosed in the combination of Kanno by providing status information on active blocks.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Thomas, and Papandreou as applied to claim 8 above, and further in view of You et al. (US 2019/0286556), hereinafter You.
Regarding claim 15, the combination of Kanno teaches all the features with respect to claim 1 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 8, wherein each of the plurality of active blocks corresponds to one of at least two sub-blocks divided from one physical block, as claimed.
However, the combination of Kanno in view of You teaches storage device of claim 8, wherein each of the plurality of active blocks corresponds to one of at least two sub-blocks divided from one physical block (You, [0219], [0236], copy the valid data in the victim blocks to the erased sub-block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of You to perform garbage collection on sub-blocks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with You because it improves reliability to the system disclosed in the combination of Kanno to divide a memory block into a plurality of sub-blocks (You, [0197]). 

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 recites “The storage device of claim 11, wherein the active block management table includes the elapse time after programming, a number of clean pages, an erase count, and a weakness characteristic of each of the plurality of active blocks”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 8, 11, and 12 as a whole, the prior art does not teach the claimed subject 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136